DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12-16, 21-22, and 24-27 have been considered but are moot in view of the new ground(s) of rejection set forth.

2.	In regards to the applicants arguments regarding the claim rejections under 35 USC 103, the applicant argues the previous rejection of dependent claim 3 with respect to the combination of Niiho in view of Oyman, and further in view of Phan. More specifically the applicant states that applicant has amended claim 1 to incorporate claim 3, however the examiner respectfully disagrees as the claim amendment in claim 1 of “wherein a base station coordinates transmissions of the data to the AP by UEs in the UE cluster” is different in scope of previous dependent claim 3 which claims “wherein communicating with the leader of the UE cluster comprises communicating with a base station (BS) coordinating UEs in the UE cluster”. As mentioned above, a new ground(s) of rejection has been set forth for amended independent claims 1, 9, and 21 and therefore applicants arguments with respect to the features of previous dependent claim 3 are considered moot. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-6, 9-10, 12-14, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884), and further in view of Jo et al. US (2012/0108255).

Regarding Claim 1, Niiho discloses a method for wireless communications comprising: communicating, by an access point (AP) (see Fig. 4 i.e., Access Point 12), with a leader of a user equipment (UE) cluster contending for a transmit opportunity (TXOP) on behalf of the UE cluster; (see Para [0061] i.e., Referring to Fig. 5, it is assumed that, after the terminals have been grouped (i.e., “UE cluster”), data to be transmitted is generated from one of the terminals belonging to group A. In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to group A (i.e., “leader” of the group or UE cluster is the terminal which contends on behalf of the UE group by transmitting the RTS packet) transmits an RTS packet 221 (i.e., “contending for a TXOP”) to the access point 12. Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet, is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)). 

granting, by the AP (see Fig. 4 i.e., Access Point 12), the TXOP to the UE cluster, (see Para [0061] i.e., Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 (i.e., “grant”) as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet (i.e., “grant”), is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)).

and receiving, by the AP (see Fig. 4 i.e., Access Point 12), data from the UE cluster within the TXOP, (see Fig. 5 & Para’s [0061-0062] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends).

While Niiho discloses the UE cluster uses a TXOP for performing communications with the AP (see Para’s [0061-0062]), Niiho does not disclose the TXOP is a virtual station (V-STA) transmit opportunity (TXOP) which is a TXOP used by a virtual station (V-STA). However the claim feature would be rendered obvious in view of Oyman et al. US (2008/0014884).

Oyman discloses a UE cluster (see Fig. 2 i.e., UE cluster 26) which functions as a virtual station (V-STA) when communicating with an access point (AP) (see Fig. 2 i.e., AP 16), (see Para [0015] i.e., Cooperative multiple access allows multiple users to form cooperative clusters that communicate as a single entity (i.e., “V-STA”) with a remote destination device (e.g., a base station, an access point, etc.)…the cooperating devices are assigned a single resource allocation that they must use cooperatively as if they were a single device (i.e., “V-STA”) & [0016] i.e., The cluster 26 may then transmit data to the AP 16 as a single MIMO type unit (i.e., “V-STA”), via a MIMO channel. This technique may be referred to as MIMO-single user (MIMO-SU) & [0021])

The virtual station (V-STA) (see Fig. 2 i.e., UE cluster 26) communicates with the access point (AP) using a (V-STA) transmit opportunity (TXOP), (see Para’s [0015] i.e., the cooperating devices are assigned a single resource allocation (i.e., “V-STA TXOP”) that they must use cooperatively as if they were a single device & [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16. After reception, the AP 16 may demodulate and decode the data from the cluster 26 and separate out the data associated with each of the cooperating devices 22, 24). 

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance, (see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho to function as a virtual station (V-STA) when communicating with the access point (AP) based on the teachings of Oyman who discloses a UE cluster formed from multiple users functions as a virtual station (V-STA) which communicates with an access point (AP) using a virtual station (V-STA) transmit opportunity (TXOP), which results in the UE cluster functioning as a virtual station (V-STA) contending for a virtual station (V-STA) transmit opportunity (TXOP) because the motivation lies in Oyman that the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation (i.e., V-STA TXOP) that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance.  

The combination of Niiho in view of Oyman does not disclose the claim feature of wherein a base station coordinates transmissions of the data to the AP by UEs in the UE cluster. However the claim feature would be rendered obvious in view of Jo et al. US (2012/0108255).

Jo discloses wherein a base station (see Fig. 5 i.e., microcell base station 510) coordinates transmissions of the data to an AP (see Fig. 1 i.e., femtocell BS 110 (i.e., “AP”) & Fig. 5 i.e., femtocell base station (i.e., “AP”)) by UEs in a UE cluster (see Fig. 5 i.e., UE 5 & UE 6 served by femtocell base station are part of a UE group or cluster), (see Para’s [0021], [0054-0055] i.e., uplink transmission from UEs [0063-0066] i.e., when the femtocell base station (f1) is allocated with radio resource from the microcell base station 510, the femtocell base station (f1) may use the corresponding radio resource within its coverage area so as to communicate with the user equipment, [0068-0073] i.e., multiple user equipment’s are grouped…as the femtocell base station receives radio resource allocation, just as the user equipment, and allocates the received radio resource to user equipment(s) included in the corresponding femto user group, [0076] i.e., As a control channel, the PDCCH corresponds to a channel that can transmit…uplink/downlink resource allocation information (i.e., uplink resource allocation information includes transmission of the data from the UEs of the UE group to the AP), [0081], [0092], & [0100-0101] i.e., As described above, when the femtocell base station (f1) is allocated with radio resource from the macrocell base station 1710, the femtocell base station (f1) may allocate the corresponding radio resource to femtocell user equipments (u5, u6), which are located in the coverage area of the femtocell base station (f1). Accordingly, by using the radio resource allocated from the microcell base station 1710, the femtocell base station (f1) may perform communication with the user equipments (u5 and u6) within the coverage, & [0111-0114] i.e., the user equipment performs uplink transmission based on the scheduling information).

(Jo suggests by allocating the received radio resource to femtocell user equipments (u5 and u6) included in its coverage, the femtocell base station (f1) does not modify the macrocell base station and thus the radio resource may be efficiently allocated and QoS of the UEs may be satisfied according to the resource allocation, (see Para’s [0068], [0101])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the data transmissions from the UEs of the UE cluster to the AP as disclosed in Niiho in view of Oyman to be coordinated by a base station as disclosed in the teachings of Jo who discloses wherein a macrocell base station coordinates transmissions of data to an AP by UEs in a UE group or cluster because the motivation lies in Jo by allocating the received radio resource to the femtocell user equipments included in its coverage, the femtocell base station does not modify the macrocell base station and thus the radio resource may be efficiently allocated and QoS of the UEs may be satisfied according to the resource allocation. 

Regarding Claim 2, the combination of Niiho in view of Oyman discloses the method of claim 1, wherein the communicating with the leader of the UE cluster comprises: communicating with a first UE in the UE cluster, (Niiho, see Para [0061] i.e., In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to the group A (i.e., “first UE” in the cluster) transmits an RTS packet 221 to the access point 12). 

Regarding Claim 4, the combination of Niiho in view of Oyman discloses the method of claim 1, wherein the communicating with the leader comprises: using a carrier sense multiple access with collision avoidance (CSMA-CA) procedure, (Niiho, see Para’s [0002] i.e., CSMA/CA scheme to prevent the collision of data transmitted between terminals, & [0061-0062] i.e., CSMA/CA scheme) 

Regarding Claim 5, the combination of Niiho in view of Oyman discloses the method of claim 1, wherein a transmission mechanism in the V-STA TXOP is selected from the group consisting of orthogonal frequency division multiple access (OFDMA), single carrier FDMA (SC-FDMA), and scheduled multiple access, (Oyman, see Para [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16 (resource allocation techniques such as, for example, OFDMA may be used).  

Regarding Claim 6, the combination of Niiho in view of Oyman discloses the method of claim 1, further comprising: forcing, by the AP, other stations (STAs) not in the UE cluster to be silent during the V-STA TXOP, (Niiho, see Para’s [0003] i.e., standby state…As described above, in a wireless LAN system employing the RTS/CTS control scheme, while a certain terminal is transmitting data, other terminals are prohibited (i.e., forced to be silent) from transmitting data (i.e., terminals in standby are “silent”) [0062] i.e., The CTS packet 222 is received by all the terminals 131 to 133 and 141 to 142 belonging to the groups A and B…Group A performs data communication during the communication interval (i.e., “V-STA TXOP”) while group B (i.e., “other stations not in the UE cluster”) is in a standby interval (i.e., “silent”) & [0063] i.e., The terminals 141 to 142 belonging to the group B, on the other hand, determine that the group B is in a standby interval since the specific information about the terminals 141 to 142 are not set in the received CTS packet 222. If it is determined to be in a standby interval, the terminals 141 to 142 belonging to the group B stand by for data communication (i.e., data communications from group B are “silent”) with the access point 12 until the standby interval ends). 
 
Regarding Claim 9, Niiho discloses an access point (AP) (see Fig. 4 i.e., Access Point 12) comprising: one or more processors to cause the AP (see Fig. 4 i.e., Access Point 12) to: communicate with a leader of a user equipment (UE) cluster contending for a transmit opportunity (TXOP) on behalf of the UE cluster; (see Para [0061] i.e., Referring to Fig. 5, it is assumed that, after the terminals have been grouped (i.e., “UE cluster”), data to be transmitted is generated from one of the terminals belonging to group A. In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to group A (i.e., “leader” of the group or UE cluster is the terminal which contends on behalf of the UE group by transmitting the RTS packet) transmits an RTS packet 221 (i.e., “contending for a TXOP”) to the access point 12. Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet, is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)). 

grant the TXOP to the UE cluster, (see Para [0061] i.e., Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 (i.e., “grant”) as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet (i.e., “grant”), is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)).

and receive data from the UE cluster within the TXOP, (see Fig. 5 & Para’s [0061-0062] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends).

While Niiho discloses the UE cluster uses a TXOP for performing communications with the AP (see Para’s [0061-0062]), Niiho does not disclose a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to cause the AP to perform the communications with the UE cluster and the TXOP is a virtual station (V-STA) transmit opportunity (TXOP) which is a TXOP used by a virtual station (V-STA). However the claim feature would be rendered obvious in view of Oyman et al. US (2008/0014884).

Oyman discloses an access point (AP) (see Fig. 2 i.e., AP 16) comprising a non-transitory memory storage comprising instructions (see Para [0033] i.e., instructions stored on machine readable media); and one or more processors in communication with the non-transitory memory storage (see Para’s [0033-0034]), wherein the one or more processors execute the instructions to cause the AP (see Para’s [0033-0034]) to perform the communications with the UE cluster (see Fig. 2 & Para’s [0015-0016] & [0033-0034])

Oyman discloses a UE cluster (see Fig. 2 i.e., UE cluster 26) which functions as a virtual station (V-STA) when communicating with an access point (AP) (see Fig. 2 i.e., AP 16), (see Para [0015] i.e., Cooperative multiple access allows multiple users to form cooperative clusters that communicate as a single entity (i.e., “V-STA”) with a remote destination device (e.g., a base station, an access point, etc.)…the cooperating devices are assigned a single resource allocation that they must use cooperatively as if they were a single device (i.e., “V-STA”) & [0016] i.e., The cluster 26 may then transmit data to the AP 16 as a single MIMO type unit (i.e., “V-STA”), via a MIMO channel. This technique may be referred to as MIMO-single user (MIMO-SU) & [0021])

The virtual station (V-STA) (see Fig. 2 i.e., UE cluster 26) communicates with the access point (AP) using a (V-STA) transmit opportunity (TXOP), (see Para’s [0015] i.e., the cooperating devices are assigned a single resource allocation (i.e., “V-STA TXOP”) that they must use cooperatively as if they were a single device & [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16. After reception, the AP 16 may demodulate and decode the data from the cluster 26 and separate out the data associated with each of the cooperating devices 22, 24). 

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance, (see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho to function as a virtual station (V-STA) when communicating with the access point (AP) based on the teachings of Oyman who discloses a UE cluster formed from multiple users functions as a virtual station (V-STA) which communicates with an access point (AP) comprising a non-transitory memory storage comprising instructions executed by a processor to cause the AP to communicate with the UE cluster using a virtual station (V-STA) transmit opportunity (TXOP), which results in the UE cluster functioning as a virtual station (V-STA) contending for a virtual station (V-STA) transmit opportunity (TXOP) because the motivation lies in Oyman that the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation (i.e., V-STA TXOP) that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance.  


The combination of Niiho in view of Oyman does not disclose the claim feature of wherein a base station coordinates transmissions of the data to the AP by UEs in the UE cluster. However the claim feature would be rendered obvious in view of Jo et al. US (2012/0108255).

Jo discloses wherein a base station (see Fig. 5 i.e., microcell base station 510) coordinates transmissions of the data to an AP (see Fig. 1 i.e., femtocell BS 110 (i.e., “AP”) & Fig. 5 i.e., femtocell base station (i.e., “AP”)) by UEs in a UE cluster (see Fig. 5 i.e., UE 5 & UE 6 served by femtocell base station are part of a UE group or cluster), (see Para’s [0021], [0054-0055] i.e., uplink transmission from UEs [0063-0066] i.e., when the femtocell base station (f1) is allocated with radio resource from the microcell base station 510, the femtocell base station (f1) may use the corresponding radio resource within its coverage area so as to communicate with the user equipment, [0068-0073] i.e., multiple user equipment’s are grouped…as the femtocell base station receives radio resource allocation, just as the user equipment, and allocates the received radio resource to user equipment(s) included in the corresponding femto user group, [0076] i.e., As a control channel, the PDCCH corresponds to a channel that can transmit…uplink/downlink resource allocation information (i.e., uplink resource allocation information includes transmission of the data from the UEs of the UE group to the AP), [0081], [0092], & [0100-0101] i.e., As described above, when the femtocell base station (f1) is allocated with radio resource from the macrocell base station 1710, the femtocell base station (f1) may allocate the corresponding radio resource to femtocell user equipments (u5, u6), which are located in the coverage area of the femtocell base station (f1). Accordingly, by using the radio resource allocated from the microcell base station 1710, the femtocell base station (f1) may perform communication with the user equipments (u5 and u6) within the coverage, & [0111-0114] i.e., the user equipment performs uplink transmission based on the scheduling information).

(Jo suggests by allocating the received radio resource to femtocell user equipments (u5 and u6) included in its coverage, the femtocell base station (f1) does not modify the macrocell base station and thus the radio resource may be efficiently allocated and QoS of the UEs may be satisfied according to the resource allocation, (see Para’s [0068], [0101])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the data transmissions from the UEs of the UE cluster to the AP as disclosed in Niiho in view of Oyman to be coordinated by a base station as disclosed in the teachings of Jo who discloses wherein a macrocell base station coordinates transmissions of data to an AP by UEs in a UE group or cluster because the motivation lies in Jo by allocating the received radio resource to the femtocell user equipments included in its coverage, the femtocell base station does not modify the macrocell base station and thus the radio resource may be efficiently allocated and QoS of the UEs may be satisfied according to the resource allocation. 

Regarding Claim 10, the combination of Niiho in view of Oyman discloses the AP of claim 9, wherein the one or more processors executing the instructions to cause the AP to communicate with the leader of the UE cluster comprises the one or more processors executing the instructions to cause the AP to: communicate with a first UE in the UE cluster, (Niiho, see Para [0061] i.e., In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to the group A (i.e., “first UE” in the cluster) transmits an RTS packet 221 to the access point 12). 

Regarding Claim 12. the combination of Niiho in view of Oyman discloses the AP of claim 9, wherein the one or more processors executing the instructions to cause the AP to communicate with the leader comprises the one or more processors executing the instructions to cause the AP to: use a carrier sense multiple access with collision avoidance (CSMA-CA) procedure. (Niiho, see Para’s [0002] i.e., CSMA/CA scheme to prevent the collision of data transmitted between terminals, & [0061-0062] i.e., CSMA/CA scheme) 
 
Regarding Claim 13, the combination of Niiho in view of Oyman discloses the AP of claim 9, wherein a transmission mechanism in the V-STA TXOP is selected from the group consisting of orthogonal frequency division multiple access (OFDMA), single carrier FDMA (SC-FDMA), and scheduled multiple access.  (Oyman, see Para [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16 (resource allocation techniques such as, for example, OFDMA may be used).  
Regarding Claim 14, the combination of Niiho in view of Oyman discloses the AP of claim 9, wherein the one or more processors execute the instructions to cause the AP to: force other stations (STAs) not in the UE cluster to be silent during the V-STA TXOP, (Niiho, see Para’s [0003] i.e., standby state…As described above, in a wireless LAN system employing the RTS/CTS control scheme, while a certain terminal is transmitting data, other terminals are prohibited (i.e., forced to be silent) from transmitting data (i.e., terminals in standby are “silent”) [0062] i.e., The CTS packet 222 is received by all the terminals 131 to 133 and 141 to 142 belonging to the groups A and B…Group A performs data communication during the communication interval (i.e., “V-STA TXOP”) while group B (i.e., “other stations not in the UE cluster”) is in a standby interval (i.e., “silent”) & [0063] i.e., The terminals 141 to 142 belonging to the group B, on the other hand, determine that the group B is in a standby interval since the specific information about the terminals 141 to 142 are not set in the received CTS packet 222. If it is determined to be in a standby interval, the terminals 141 to 142 belonging to the group B stand by for data communication (i.e., data communications from group B are “silent”) with the access point 12 until the standby interval ends). 

Regarding Claim 21, Niiho discloses an access point (AP), to perform operations, the operations comprising: communicating with a leader of a user equipment (UE) cluster contending for a transmit opportunity (TXOP) on behalf of the UE cluster; (see Para [0061] i.e., Referring to Fig. 5, it is assumed that, after the terminals have been grouped (i.e., “UE cluster”), data to be transmitted is generated from one of the terminals belonging to group A. In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to group A (i.e., “leader” of the group or UE cluster is the terminal which contends on behalf of the UE group by transmitting the RTS packet) transmits an RTS packet 221 (i.e., “contending for a TXOP”) to the access point 12. Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet, is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)). 

granting the TXOP to the UE cluster, (see Para [0061] i.e., Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 (i.e., “grant”) as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet (i.e., “grant”), is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)).

and receiving data from the UE cluster within the TXOP, (see Fig. 5 & Para’s [0061-0062] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends).

While Niiho discloses the UE cluster uses a TXOP for performing communications with the AP (see Para’s [0061-0062]), Niiho does not disclose a non-transitory computer-readable medium having instructions stored thereon; that when executed by the AP, cause the AP to perform the communications with the UE cluster and the TXOP is a virtual station (V-STA) transmit opportunity (TXOP) which is a TXOP used by a virtual station (V-STA). However the claim feature would be rendered obvious in view of Oyman et al. US (2008/0014884).

Oyman discloses an access point (AP) (see Fig. 2 i.e., AP 16) comprising a non-transitory computer-readable medium having instructions stored thereon (see Para [0033] i.e., instructions stored on machine readable media); that when executed by the AP (see Para’s [0033-0034]), cause the AP to perform the communications with the UE cluster (see Fig. 2 & Para’s [0015-0016] & [0033-0034])

Oyman discloses a UE cluster (see Fig. 2 i.e., UE cluster 26) which functions as a virtual station (V-STA) when communicating with an access point (AP) (see Fig. 2 i.e., AP 16), (see Para [0015] i.e., Cooperative multiple access allows multiple users to form cooperative clusters that communicate as a single entity (i.e., “V-STA”) with a remote destination device (e.g., a base station, an access point, etc.)…the cooperating devices are assigned a single resource allocation that they must use cooperatively as if they were a single device (i.e., “V-STA”) & [0016] i.e., The cluster 26 may then transmit data to the AP 16 as a single MIMO type unit (i.e., “V-STA”), via a MIMO channel. This technique may be referred to as MIMO-single user (MIMO-SU) & [0021])

The virtual station (V-STA) (see Fig. 2 i.e., UE cluster 26) communicates with the access point (AP) using a (V-STA) transmit opportunity (TXOP), (see Para’s [0015] i.e., the cooperating devices are assigned a single resource allocation (i.e., “V-STA TXOP”) that they must use cooperatively as if they were a single device & [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16. After reception, the AP 16 may demodulate and decode the data from the cluster 26 and separate out the data associated with each of the cooperating devices 22, 24). 

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance, (see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho to function as a virtual station (V-STA) when communicating with the access point (AP) based on the teachings of Oyman who discloses a UE cluster formed from multiple users functions as a virtual station (V-STA) which communicates with an access point (AP) comprising a non-transitory computer-readable medium having instructions stored thereon, that when executed by the AP,  cause the AP to communicate with the UE cluster using a virtual station (V-STA) transmit opportunity (TXOP), which results in the UE cluster functioning as a virtual station (V-STA) contending for a virtual station (V-STA) transmit opportunity (TXOP) because the motivation lies in Oyman that the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation (i.e., V-STA TXOP) that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance.  

The combination of Niiho in view of Oyman does not disclose the claim feature of wherein a base station coordinates transmissions of the data to the AP by UEs in the UE cluster. However the claim feature would be rendered obvious in view of Jo et al. US (2012/0108255).

Jo discloses wherein a base station (see Fig. 5 i.e., microcell base station 510) coordinates transmissions of the data to an AP (see Fig. 1 i.e., femtocell BS 110 (i.e., “AP”) & Fig. 5 i.e., femtocell base station (i.e., “AP”)) by UEs in a UE cluster (see Fig. 5 i.e., UE 5 & UE 6 served by femtocell base station are part of a UE group or cluster), (see Para’s [0021], [0054-0055] i.e., uplink transmission from UEs [0063-0066] i.e., when the femtocell base station (f1) is allocated with radio resource from the microcell base station 510, the femtocell base station (f1) may use the corresponding radio resource within its coverage area so as to communicate with the user equipment, [0068-0073] i.e., multiple user equipment’s are grouped…as the femtocell base station receives radio resource allocation, just as the user equipment, and allocates the received radio resource to user equipment(s) included in the corresponding femto user group, [0076] i.e., As a control channel, the PDCCH corresponds to a channel that can transmit…uplink/downlink resource allocation information (i.e., uplink resource allocation information includes transmission of the data from the UEs of the UE group to the AP), [0081], [0092], & [0100-0101] i.e., As described above, when the femtocell base station (f1) is allocated with radio resource from the macrocell base station 1710, the femtocell base station (f1) may allocate the corresponding radio resource to femtocell user equipments (u5, u6), which are located in the coverage area of the femtocell base station (f1). Accordingly, by using the radio resource allocated from the microcell base station 1710, the femtocell base station (f1) may perform communication with the user equipments (u5 and u6) within the coverage, & [0111-0114] i.e., the user equipment performs uplink transmission based on the scheduling information).
(Jo suggests by allocating the received radio resource to femtocell user equipments (u5 and u6) included in its coverage, the femtocell base station (f1) does not modify the macrocell base station and thus the radio resource may be efficiently allocated and QoS of the UEs may be satisfied according to the resource allocation, (see Para’s [0068], [0101])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the data transmissions from the UEs of the UE cluster to the AP as disclosed in Niiho in view of Oyman to be coordinated by a base station as disclosed in the teachings of Jo who discloses wherein a macrocell base station coordinates transmissions of data to an AP by UEs in a UE group or cluster because the motivation lies in Jo by allocating the received radio resource to the femtocell user equipments included in its coverage, the femtocell base station does not modify the macrocell base station and thus the radio resource may be efficiently allocated and QoS of the UEs may be satisfied according to the resource allocation. 

Regarding Claim 22, the combination of Niiho in view of Oyman discloses the non-transitory computer-readable medium of claim 21, wherein the communicating with the leader of the UE cluster comprises: communicating with a first UE in the UE cluster. (Niiho, see Para [0061] i.e., In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to the group A (i.e., “first UE” in the cluster) transmits an RTS packet 221 to the access point 12). 
 Regarding Claim 24, the combination of Niiho in view of Oyman discloses the non-transitory computer-readable medium of claim 21, wherein the communicating with the leader comprises: using a carrier sense multiple access with collision avoidance (CSMA-CA) procedure, (Niiho, see Para’s [0002] i.e., CSMA/CA scheme to prevent the collision of data transmitted between terminals, & [0061-0062] i.e., CSMA/CA scheme).

Regarding Claim 25, the combination of Niiho in view of Jo discloses the non-transitory computer-readable medium of claim 21, but does not disclose the claim feature of wherein a transmission mechanism in the V-STA TXOP is selected from the group consisting of orthogonal frequency division multiple access (OFDMA), single carrier FDMA (SC-FDMA), and scheduled multiple access. However the claim feature would be rendered obvious in view of Oyman.  

Oyman discloses wherein a transmission mechanism in the V-STA TXOP is selected from the group consisting of orthogonal frequency division multiple access (OFDMA), single carrier FDMA (SC-FDMA), and scheduled multiple access, (Oyman, see Para [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16 (resource allocation techniques such as, for example, OFDMA may be used).  

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance, (see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho in view of Jo to select a transmission mechanism such as OFDMA for the V-STA TXOP as disclosed in Oyman because the motivation lies in Oyman that the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation (i.e., V-STA TXOP) that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance.  

Regarding Claim 26, the combination of Niiho in view of Oyman, and further in view of Jo discloses the non-transitory computer-readable medium of claim 21, the operations further comprising: forcing other stations (STAs) not in the UE cluster to be silent during the V-STA TXOP.  (Niiho, see Para’s [0003] i.e., standby state…As described above, in a wireless LAN system employing the RTS/CTS control scheme, while a certain terminal is transmitting data, other terminals are prohibited (i.e., forced to be silent) from transmitting data (i.e., terminals in standby are “silent”) [0062] i.e., The CTS packet 222 is received by all the terminals 131 to 133 and 141 to 142 belonging to the groups A and B…Group A performs data communication during the communication interval (i.e., “V-STA TXOP”) while group B (i.e., “other stations not in the UE cluster”) is in a standby interval (i.e., “silent”) & [0063] i.e., The terminals 141 to 142 belonging to the group B, on the other hand, determine that the group B is in a standby interval since the specific information about the terminals 141 to 142 are not set in the received CTS packet 222. If it is determined to be in a standby interval, the terminals 141 to 142 belonging to the group B stand by for data communication (i.e., data communications from group B are “silent”) with the access point 12 until the standby interval ends). 

Regarding Claim 27, combination of Niiho in view of Oyman, and further in view of Jo discloses The non-transitory computer-readable medium of claim 26, wherein the forcing the other STAs to be silent comprises transmission of timing information in a physical (PHY) or media access control (MAC) header to the other STAs to silence the other STAs for a period of time.

4.	Claims 7, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884), further in view of Jo et al. US (2012/0108255) as applied to claims 6 and 14 above, and further in view of Kang et al. US (2015/0085836).

Regarding Claims 7, 15, and 27, the combination of Niiho in view of Oyman, and further in view of Jo discloses the method, AP, and non-transitory computer-readable medium of claims 6, 14, and 26 wherein the forcing the other STAs to be silent (Niiho, see Para’s [0003] & [0062-0063]) comprises transmission of timing information in a physical (PHY) or media access control (MAC) frame to the other STAs to silence the other STAs for a period of time, (Niiho, see Para’s [0061] i.e., In the CTS packet 222 (i.e., “MAC frame”), is set specific information of all the terminals belonging to the group A and the length of a communication interval (i.e., “timing information”) assigned to the group A. Note that the length of a communication interval refers to a period of time during which communication is permitted (a communication permitted time) & [0062-0063] i.e., The CTS packet is received by all the terminals 131 to 133 and 141 to 142 (i.e., “other stations” receive CTS packet) belonging to the groups A and B…The terminals 141 to 142 belonging to the group B are silenced during standby interval during communication interval of group A), but does not disclose the information is transmitted in a media access control MAC header. However the claim feature would be rendered obvious in view of Kang et al. US (2015/0085836).

Kang discloses each of the RTS frame and the CTS frame are defined as a MAC frame format (see Para [0100]) where the MAC frame is basically composed of a MAC header, a frame body, and a frame check sequence (FCS) but the CTS frame format are composed of only the MAC header and FCS without the frame body (see Para [0100]).

Kang discloses the MAC header or CTS frame includes transmission of timing information (see Para’s [0099-0100] i.e., Frame Duration field correspond to the MAC header).

(Kang suggests using RTS and CTS frames to efficiently utilize a collision avoidance mechanism (see Para [0099])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmission of timing information in a CTS or media access control (MAC) frame as disclosed in Niiho in view of Oyman, and further in view of Jo to be in a MAC header based on the teachings of Kang who discloses a CTS frame format are composed of only the MAC header which includes a transmission timing because the motivation lies in Kang to efficiently utilize a collision avoidance mechanism based on using the RTS and CTS frame format.   

5.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884), further in view of Jo et al. US (2012/0108255), and further in view of Kang et al. US (2015/0085836) as applied to claims 7 and 15 above, and further in view of Chincholi et al. US (2014/0199992).  

Regarding Claims 8 and 16, the combination of Niiho in view of Oyman, further in view of Jo, and further in view of Kang discloses the method and AP of claims 7 and 15, further comprising: including information of the UE cluster in the PHY or MAC header to instruct the UE cluster to remain active for the V-STA TXOP, (Niiho, see Para’s [0061] i.e., In the CTS packet 222 (i.e., “MAC header”), is set specific information (A131 to A133) of all the terminals belonging to the group A and the length of a communication interval assigned to the group A & [0062-0063] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends), but does not disclose including an identifier of the UE cluster in the frame. However the claim feature would be rendered obvious in view of Chincholi et al. US (20140199992) .
 
Chincholi discloses including an identifier of the UE cluster in a message or frame sent to UEs for indicating a UE cluster, (see Para’s [0004] i.e., Each cluster may comprise one or more UEs [0059] i.e., Messages to be signaled may include one or more of the following: UE-IDs of each UE in a cluster and/or cluster ID (i.e., identifier of UE cluster)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information identifying the terminals of the UE cluster or group included in the MAC header which is used to instruct the UE cluster to remain active for the V-STA TXOP as disclosed in Niiho in view of Oyman, further in view of Jo, and further in view of Kang to include an identifier of the UE cluster based on the teachings of Chincholi who discloses including an identifier of the UE cluster in a message or frame sent to UEs for indicating a UE cluster which results in the terminals successfully identifying whether they belong to the cluster or group according to the received identifier of the UE cluster. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461